812 So. 2d 516 (2002)
John Edward THURSTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-558.
District Court of Appeal of Florida, Fourth District.
March 20, 2002.
*517 John Edward Thurston, Milton, pro se.
No appearance required for appellee.

ORDER DISMISSING APPEAL
PER CURIAM.
Appellant, who apparently has a rule 3.850 motion for post-conviction relief pending, has taken an appeal from an order denying his motion for appointment of counsel to represent him in post-conviction proceedings. This order is not appealable under rule 9.140. We therefore dismiss the appeal without prejudice to appellant raising the denial of his motion for appointment of counsel in an appeal from an order denying his rule 3.850 motion in the event that his motion is denied.
WARNER, KLEIN and HAZOURI, JJ., concur.